DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.
 
Status of Claims
The status of the claims as filed in the reply dated 2/18/2022 are as follows: 
Claim 2, 3, 4, 10, 15, and 16 are cancelled by the applicant;
Claims 1, 5-9, and 11-14 are pending;
Claims 9 and 13 are withdrawn without traverse;
Claims 1, 5-8, 11, 12, and 14 are being examined.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 lines 30-34 appear to be a substantial duplication of claim 1 lines 25-29 and therefore redundant. 
Claim 1 line 50 recites “of third heating mode”, which should be corrected to --of the third heating mode-- to establish proper antecedent basis.
Claim 1 line 57 recites “an outlet of the engine”, which should be corrected to --the outlet of the engine-- to establish proper antecedent basis.
Claim 1 line 59 recites “an inlet of the engine”, which should be corrected to --the inlet of the engine-- to establish proper antecedent basis.
Claim 1 lines 8-9, 12-14, and 56-62 recite the bypass line connection, wherein it appears to be redundant limitations that should be consolidated into a single set of limitations for clearly defining the bypass line connection.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means”, “step”, or generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“heat source selection unit” in claim 1 (Claim 1 lines 35-37 outline sufficient structure to perform the recited function).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-8, 11, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the refrigerant-cooling water heat exchanger" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 lines 15-16 recite “a refrigerant-cooling water heat exchanger” which should be corrected for proper antecedent basis also.
 Claim 1 lines 30-31 recite “a heat source selection unit”. However, claim 1 line 25 already recites “a heat source selection unit”, wherein it is unclear if the two instances of “a heat source selection unit” are the same or two distinct units.  For examination purposes, the second instance of “a heat source selection unit” will be interpreted as being the same unit in claim 1 lines 30-31.
Claim 1 recites the limitation "the first heating mode" in line 38.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 line 43 recites “a first heating mode”, wherein the two instances should be corrected for proper antecedent basis.
Claim 1 recites the limitation "the second heating mode" in line 38.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 1 line 45 recites “a second heating mode”, wherein the two instances should be corrected for proper antecedent basis.
Claim 1 recites the limitation "the third heating mode" in line 38.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 1 line 449 recites “a third heating mode”, wherein the two instances should be corrected for proper antecedent basis.
Claim 1 recites the limitation "the cooling water circulation loop" in line 51.  There is insufficient antecedent basis for this limitation in the claim.
The term “low” in claim 1 line 53 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what temperature is considered “low” in order to satisfy the limitation.
Claim 1 lines 57-60 recites the bypass line is connected between “an outlet of the engine and a branching point” and the other end of the bypass line is connected to “an inlet of the engine and the branching point”.  It is unclear how the bypass line can be connected in two different areas but at the same branching point.  The applicants’ figures illustrate two branching points for the refrigerant-cooling water heat exchanger, thus rendering it confusing how the claim language only refers to a single branching point.  Since the metes and bounds of the limitations cannot be ascertained, the claim is indefinite.
Claim 1 line 60 recites “a cooling water circulation loop”, wherein it is unclear if this cooling water circulation loop is referring to the “separate cooling water circulation loop” of claim 1 line 50 or “the cooling water circulation loop” of claim 1 line 51.    Since the metes and bounds of the limitations cannot be ascertained, the claim is indefinite.  
Claim 5 additionally recites “the cooling water circulation loop” in line 1-2, “a cooling water circulation loop” in line 3, and “the cooling water circulation loop” in lines 5-6, wherein it is unclear if these cooling water circulation loops are referring to the “separate cooling water circulation loop” of claim 1 line 50, “the cooling water circulation loop” of claim 1 line 51, or some other cooling water circulation loop.    Since the metes and bounds of the limitations cannot be ascertained, the claim is indefinite.  The applicant is advised to use “first cooling water circulation loop”, “second cooling water circulation loop”, etc. (or some other distinct naming convention) to clearly distinguish the different circulation loops from each other.  Similar instances of “cooling water circulation loop” in Claims 12 and 13 should be addressed.
The remaining claims are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 8, 10-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US2018/0272839A1, as previously cited) in view of Gebbie (US2016/0221413A1, as previously cited) in view of Suzuki (US6047770, as previously cited).
Re Claim 1. Kato teaches a vehicular heat management system (10), comprising (Figures 1-7): 
a refrigerant circulation line (12) configured to cool (via 42) or heat a passenger compartment by generating hot air or cold air depending on a flow direction of a refrigerant (Figures 1, 4-7; Paragraphs 53-59, 61); 
a cooling water circulation line (11) configured to heat the passenger compartment with waste heat of an engine (21) by allowing cooling water of the engine to circulate through a heater core (24) (Figures 1, 4-7; Paragraphs 41-52); 
a bypass line (33) configured to allow the cooling water on an outlet side of the engine to flow toward an inlet side of the engine (Figures 1, 4-7; Paragraphs 49-52; The cooling water will circulate from engine 21 to pathway 30 to bypass line 33 back to engine 21);
wherein the refrigerant-cooling water heat exchanger (23) and the engine (21) are parallel-connected to the heater core (24) (Figures 1, 4-7 illustrate all three components parallelly arranged), and the bypass line is configured to connect the outlet side and the inlet side of the engine in a portion of the cooling water circulation line between the refrigerant-cooling water heat exchanger and the engine (Figures 1, 4-7; Paragraphs 48-52; The engine bypass cooling water will circulate from engine 21 to pathway 30 to bypass line 33 back to engine 21, wherein bypass line 33 is between the refrigerant-cooling water heat exchanger 23 and the engine 21);
wherein the refrigerant circulation line includes a compressor (41), a refrigerant-cooling water heat exchanger (23), an air conditioner mode expansion valve (42) and an indoor heat exchanger (43) (Figures 1, 4-7; Paragraphs 53-59, 61),
wherein the cooling water circulation line (11) connects the heater core (24), the refrigerant-cooling water heat exchanger (23) of the heat pump side refrigerant circulation line and the engine (21) to each other (Figure 1 illustrates conduit lines that connect all the elements together; Figures 1, 4-7; Paragraphs 41-52), 
wherein the refrigerant-cooling water heat exchanger (23) includes a refrigerant flow path (path of 12 through 23) through which the refrigerant in the heat pump side refrigerant circulation line is circulated and a cooling water flow path (path of 11 through 23) through which the cooling water in the heater core side cooling water circulation line is circulated (Figures 1, 4-7; Paragraphs 45-55), 
wherein a heat source selection unit (control unit 60, water temperature sensor 65, heater core temperature sensor 68) is configured to, in the passenger compartment heating mode, select one of the engine and the refrigerant-cooling water heat exchanger as a passenger compartment heating heat source depending on the vehicle mode state, the engine cooling water temperature (via engine water temperature sensor 65) and the refrigerant temperature (Figures 1-7, wherein Figure 4 illustrates the refrigerant-cooling water heat exchanger as the heating heat source and Figure 6 illustrates the engine as the heating heat source; Paragraphs 49-52, 56, 74-82; Paragraphs 83-146 describe various modes of operation and associated controls.  The modes will be switched as desired, wherein each mode will occur during a given vehicle mode state with associated engine cooling water temperature and refrigerant temperature.  It is noted that the claim language does not require any specific parameters for operation. Additionally, the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113), and 
wherein the heat source selection unit includes an engine side cooling water temperature detection sensor (65); a heater core side cooling water temperature detection sensor (68) (Figures 1-7; Paragraphs 49-52, 56, 74-82; Paragraphs 83-146 describe various modes of operation and associated controls);
wherein one of the first heating mode, the second heating mode and the third heating mode is selected and used depending on a cooling water temperature on the side of the engine, a cooling water temperature on the side of the heater core and a refrigerant temperature on the side of the refrigerant-cooling water heat exchanger  (Figures 1-7, wherein Figure 4 illustrates the refrigerant-cooling water heat exchanger as the heating heat source and Figure 6 illustrates the engine as the heating heat source; Paragraphs 49-52, 56, 74-82; Paragraphs 83-146 describe various modes of operation and associated controls.  The modes will be switched as desired, wherein each mode will occur during a given vehicle mode state with associated engine cooling water temperature and refrigerant temperature.  It is noted that the claim language does not require any specific parameters for operation. Additionally, the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113);
wherein the cooling water in the cooling water circulation line is caused to circulate between the engine and the heater core during a first heating mode, the cooling water in the cooling water circulation line is caused to circulate between the refrigerant-cooling water heat exchanger and the heater core during a second heating mode, and the cooling water passed through the engine is caused to bypass the heater core and recirculate to the engine while allowing the cooling water in the cooling water circulation line to circulate between the refrigerant-cooling water heat exchanger and the heater core during a third heating mode (wherein Figure 4 illustrates the refrigerant-cooling water heat exchanger as the heating heat source and Figure 6 illustrates the engine as the heating heat source; Paragraphs 49-52, 56, 74-82; Paragraphs 83-146 describe various modes of operation and associated controls.  The modes will be switched as desired, wherein each mode will occur during a given vehicle mode state with associated engine cooling water temperature and refrigerant temperature.  It is noted that the claim language does not require any specific parameters for operation. Additionally, the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113);
wherein a separate cooling water circulation loop of third heating mode is formed between the engine and the bypass line regardless of the cooling water circulation loop formed between the heater core and the refrigerant-cooling water heat exchanger, when the engine cooling water temperature is low despite the operation of the engine so that the engine cooling water cannot be used as a passenger compartment heating heat source (Figure 4; Paragraphs 49-52, 56, 74-82; Paragraphs 83-146 describe various modes of operation and associated controls.  The modes will be switched as desired, wherein each mode will occur during a given vehicle mode state with associated engine cooling water temperature and refrigerant temperature.  It is noted that the claim language does not require any specific parameters for operation. Additionally, the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113), and 
wherein the bypass line (33) is connected at one end to a portion of the cooling water circulation line between an outlet of the engine and a branching point (at 28) of the refrigerant- cooling water heat exchanger and connected at the other end to a portion of the cooling water circulation line between an inlet of the engine and the branching point of the refrigerant-cooling water heat exchanger to form a cooling water circulation loop for allowing the cooling water on the outlet side of the engine to directly circulate toward the inlet side of the engine (Figures 1, 4-7; Paragraphs 49-52; The bypass line 33 directs the cooling water back to the inlet of the engine 21).
Kato fails to specifically teach the refrigerant circulation line comprises a heat pump mode expansion valve and an outdoor heat exchanger; and the heat source selection unit comprises a compressor side refrigerant temperature detection sensor for detecting a refrigerant temperature on the side of a compressor.
However, Gebbie teaches a heat pump refrigerant circulation line comprising a compressor (54), a refrigerant-cooling water heat exchanger (98), a heat pump mode expansion valve (80), an outdoor heat exchanger (56), an air conditioner mode expansion valve (82), and an indoor heat exchanger (58) (Figure 2; Paragraphs 17-22).
Therefore, in view of Gebbie’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a heat pump refrigerant circulation line with a heat pump mode expansion valve and outdoor heat exchanger in Kato’s refrigerant circulation line in order to allow for additional modes of operation, thereby allowing for greater environmental control of the vehicle (Gebbie Paragraph 22).
Kato fails to specifically teach a compressor side refrigerant temperature detection sensor for detecting a refrigerant temperature on the side of a compressor.
However, Suzuki teaches a vehicle heat management system comprising an engine side cooling water temperature detection sensor (65) for detecting a cooling water temperature on the side of the engine; a heater core side cooling water temperature detection sensor (64) for detecting a cooling water temperature on the side of the heater core; a compressor side refrigerant temperature detection sensor (61) for detecting a refrigerant temperature on the side of a compressor; and a control unit (51) for controlling the flow control valve according to temperature data inputted from the engine side cooling water temperature detection sensor, the heater core side cooling water temperature detection sensor, and the compressor side refrigerant temperature detection sensor (Figures 1-4; Column 5 lines 33-54 teach the controller and sensors, Column 5 lines 25-32 teach the controller activates various valves and pumps based on the sensed conditions).
Therefore, in view of Suzuki’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a compressor side refrigerant temperature detection sensor in Kato in order to better regulate the refrigeration system.  Further, the use of compressor refrigerant temperature sensors are well-known and understood in the mechanical arts.  

Re Claim 5. Kato teaches the cooling water circulation loop formed between the engine and the bypass line is included in a cooling water circulation loop formed between the engine and the heater core, so that when the cooling water of the engine circulates toward the heater core, the cooling water existing between the engine and the bypass line is introduced into the cooling water circulation loop formed between the engine and the heater core (Figures 1, 4-7, wherein Figure 6 specifically illustrates the engine circulating coolant to the heater core; Paragraphs 49-52). 
Re Claim 7. Kato teaches a flow control valve (27) configured to control a flow direction of the cooling water in the cooling water circulation line so that the cooling water circulates between the engine and the heater core to transfer the waste heat of the engine to the heater core (Figure 6) or so that the cooling water circulates between the refrigerant-cooling water heat exchanger and the heater core (Figure 4) to transfer the heat of the refrigerant circulation line to the heater core, wherein the flow control valve is installed at a branching point of the engine and the refrigerant-cooling water heat exchanger which are parallel-connected to the heater core (Figures 1, 4-7; Paragraphs 49-52). 
Re Claim 8. Kato teaches the flow control valve (27) is installed at the branching point of the engine and the refrigerant-cooling water heat exchanger on an upstream side of the engine and the refrigerant-cooling water heat exchanger (Figures 1, 4-7; Paragraphs 49-52; The circuit of Kato is a closed loop, thus the flow control valve is considered upstream). 
Re Claim 11. Kato as modified by Suzuki teach the engine side cooling water temperature detection sensor (65 of Kato, 65 of Suzuki) is installed on an outlet side of the engine so as to detect a cooling water temperature on the outlet side of the engine, the heater core side cooling water temperature detection sensor (68 of Kato, 64 of Suzuki) is installed on an inlet side of the heater core so as to detect a cooling water temperature on the inlet side of the heater core, and the compressor side refrigerant temperature detection sensor (61 of Suzuki) is installed on an outlet side of the compressor so as to detect a refrigerant temperature on the outlet side of the compressor (Kato Figures 1-7, Paragraphs 49-52; Suzuki Figures 1-4, Column 5 lines 33-54 teach the controller and sensor locations, Column 5 lines 25-32 teach the controller activates various valves and pumps based on the sensed conditions). 
Re Claim 12. Kato teaches an electric water pump (20) installed on the cooling water circulation line, wherein the electric water pump is installed in a portion of the cooling water circulation line at a position at which the electric water pump can circulate both the cooling water in a cooling water circulation loop for transferring the heat of the refrigerant-cooling water heat exchanger to the heater core and the cooling water in a cooling water circulation loop for transferring the waste heat of the engine to the heater core (Figures 1, 4-7; Paragraph 42).
Re Claim 14. Kato teaches the cooling water circulation line further includes an air conditioner mode expansion valve (42) configured to depressurize and expand the refrigerant and feed the refrigerant to an indoor heat exchanger (43) in a passenger compartment cooling mode, the air conditioner mode expansion valve is an internally controlled valve whose opening degree is automatically controlled according to a refrigerant temperature which fluctuates depending on a cooling/heating load (Figures 1-7; Paragraph 56). 
Kato fails to specifically teach a battery cooling mode expansion valve configured to depressurize and expand the refrigerant and feed the refrigerant to a battery cooling chiller in a battery cooling mode, the battery cooling mode expansion valve is an integrated valve integrally provided with an externally controlled on/off valve for performing or stopping a refrigerant expansion/depressurization action while being turned on or off in response to a control signal inputted from the outside.
However, Gebbie teaches a battery (20) cooling mode expansion valve (86) configured to depressurize and expand the refrigerant and feed the refrigerant to a battery cooling chiller (85) in a battery cooling mode, the battery cooling mode expansion valve is an integrated valve integrally provided with an externally controlled on/off valve for performing or stopping a refrigerant expansion/depressurization action while being turned on or off in response to a control signal inputted from the outside (Figures 3; Paragraphs 3-5, 17-19, 23)
Therefore, in view of Gebbie’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a battery cooling mode to Kato in order to allow for selective cooling a vehicle battery, thereby providing optimal operating temperatures for the battery, which is known to improve battery performance.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US2018/0272839A1, as previously cited) in view of Gebbie (US2016/0221413A1, as previously cited) in view of Suzuki (US6047770, as previously cited) and in view of Broex (US5322217, as previously cited).
Re Claim 6. Kato teaches the bypass line (Figures 1-7; Paragraphs 48-52) but fails to specifically teach the bypass line is configured to have a smaller diameter than a cooling water circulation line.
However, Broex teaches a bypass line (44, 46) is configured to have a smaller diameter than a cooling water circulation line (77, 79) (Figures 3 and 4).
Therefore, in view of Broex’s teaching it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the bypass line of Kato have a smaller diameter than the cooling water circulation line in order to prevent excessive flow through the bypass line, thereby providing optimal efficiency of the system.    It would have been an obvious matter of design choice to make the bypass line of Kato have a smaller diameter than the cooling water circulation line, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A).

Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive.
Applicant argues on page 7-9 of the reply that Kato fails to teach the three heating modes.  It is first noted that claims are directed towards an apparatus and not a method of operating.  The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.  Additionally, Kato illustrates in Figure 4 using only the refrigerant heat to circulate through the heater core and further illustrates in Figure 6 using only the engine heat to circulate through the heater core.  Kato further illustrates in Figure 7 that the refrigerant heat can circulate through the heater core and the engine heat can pass through the bypass line.  Further, Claim 1 recites “select one of the engine and the refrigerant-cooling water heat exchanger”.  The limitation is recited in the alternative, wherein only one of the selections needs to be anticipated by the prior art, which is different from the argued “selectively” choosing, which would require both limitations.  Nevertheless, as outlined above, Kato teaches using either the engine or refrigerant for heating the heater core.  Therefore, the applicants’ arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763